SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1)* SeaCube Container Leasing Ltd. (Name of Issuer) Common Shares, par value $0.01 per share (Title of Class of Securities) G79978105 (CUSIP Number) Jeff Davis Vice-President and Associate General Counsel Ontario Teachers’ Pension Plan Board 5650 Yonge Street, 3rd Floor Toronto, Ontario M2M 4H5 Canada (416) 228-5900 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copies to: Alison S. Ressler, Esq. Rita-Anne O’Neill, Esq. Sullivan & Cromwell LLP 1888 Century Park East Los Angeles, California 90067 (310) 712-6600 April 24, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-l(g), check the following box. o CUSIP NO. G79978105 Schedule 13D 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Ontario Teachers’ Pension Plan Board 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of Funds (See Instructions) Not Applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o Not Applicable 6. Citizenship or Place of Organization Ontario, Canada Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person EP 2 CUSIP NO. G79978105 Schedule 13D 1. Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person 2357575 Ontario Limited 2. Check the Appropriate Box if a Member of a Group (a)o (b)o 3. SEC Use Only 4. Source of Funds (See Instructions) Not Applicable 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o Not Applicable 6. Citizenship or Place of Organization Ontario, Canada Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 0 8. Shared Voting Power 0 9. Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares o Percent of Class Represented by Amount in Row (11) 0% Type of Reporting Person CO 3 This Amendment No. 1 (this “Amendment”) amends and supplements the Statement on Schedule 13D (the “Schedule 13D”) filed with the Securities and Exchange Commission on January 28, 2013.The class of equity securities to which this Amendment relates is the common shares, par value US$0.01 per share (the “Common Shares”), of SeaCube Container Leasing Ltd., a Bermuda exempted company (the “Issuer”).Capitalized terms used herein and not otherwise defined have the meanings assigned to such terms in the Schedule 13D.All items or responses not described herein remain as previously reported in the Schedule 13D. Item3. Source and Amount of Funds Item 3 is hereby amended and supplemented by incorporating by reference into this Item 3, in their entirety, the three paragraphs of Item 4 contained in this Amendment. Item4. Purpose of the Transaction Item 4 is hereby amended and supplemented by adding the following immediately after the last paragraph thereof: On April 24, 2013, pursuant to the terms of the Amalgamation Agreement, SC Acquisitionco Ltd. amalgamated with the Issuer with the Amalgamated Company continuing as a subsidiary of Parent and an indirect subsidiary of Teachers’.In connection with the Amalgamation Agreement, each issued and outstanding Common Share (other than (i) Common Shares that were held by any shareholders who properly demanded appraisal in connection with the Amalgamation under applicable law and (ii) the Carry-Forward Share) was automatically converted into the right to receive US$23.00 per share in cash, without interest, less any applicable withholding taxes, other than any Common Shares then owned by Parent, Issuer or any of their respective wholly-owned subsidiaries, which Common Shares were automatically cancelled and ceased to exist.The total cash amalgamation consideration indirectly paid by Parent for such Common Shares was approximately US$469,507,257.As a result of the Amalgamation, the Reporting Persons no longer beneficially own any Common Shares. In connection with the Amalgamation, the New York Stock Exchange suspended trading in the Common Shares prior to the open of trading on April 25, 2013 and filed a Form 25 with the SEC to withdraw the Common Shares from listing on the New York Stock Exchange and from registration under Section 12(b) of the Exchange Act.The Amalgamated Company also intends to file a Form 15 with the SEC to provide notice of the suspension of its duty to file reports under Section 15(d) of the Exchange Act. Item5. Interest in Securities of the Issuer Item 5 is hereby amended and restated in its entirety to read as follows: (a)and (b) Neither Reporting Person and, to the knowledge of the Reporting Persons, no person named in Schedule A or Schedule B beneficially owns any Common Shares. (c) Except as disclosed in this Amendment, neither Reporting Person has and, to the knowledge of the Reporting Persons, no person named in Schedule A or Schedule B has effected any transactions in the class of securities reported during the past 60 days. (d) Not applicable. (e) Not applicable. 4 Item7. Material to be Filed as Exhibits Exhibit No. Description Exhibit1 Joint Filing Agreement, dated January 28, 2013, by and between Teachers’ and Parent (incorporated by reference to Exhibit 3 to the Schedule 13D filed by Teachers’ and Parent with the Securities and Exchange Commission on January 28, 2013). 5 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:April 25, 2013 Ontario Teachers’ Pension Plan Board By: /s/ Melissa Kennedy Name: Melissa Kennedy Title:
